Winslow, J.
There were a number of interesting questions discussed in the briefs in this case, which we have not found it necessary to consider. To our minds, a few simple-propositions demonstrate the- correctness of the judgment. The defendant corporation was organized for the sole benefit of members of the Eoman Catholic 'Church, and for them *366only so long as they remain practical Catholics. The decedent, in his application for membership, understood this, and agreed that, if admitted, he would faithfully carry out the principles set forth in the constitution and by-laws of the order, and that upon any failure so to do he should forfeit all right to membership and benefits. This agreement became part of the contract of insurance by the terms of the certificate in suit, and the certificate further provided that the death benefit should only be payable in case the insured should well and truly perform all the requirements on his part prescribed by the constitution, by-laws, and regulations of the order during his lifetime. Thus the liability was doubly guarded: first, by 'an agreement to forfeit the benefit in case of noneomplianee with the laws of the order; and, second, by a clause making liability dependent upon compliance. These contract provisions are self-executing. The laws of the order provide, in terms too plain to be misunderstood, that none but practical Catholics shall be admitted to the order, and that members must remain practical Catholics and communicants of the church in order to participate in the benefits. The evidence shows that the decedent was ipso facto excommunicated and ceased to be a Catholic, practical or otherwise, upon being married by a Protestant minister. Thus, by virtue of the provisions of the contract sued on, all liability ceased, and expulsion was not necessary.
An argument is made that these provisions are contrary to the policy of the law, in that they impose a religious test, and secs. 18, 19, art. I of the constitution are cited. The objection seems puerile. By these provisions no man’s conscience is coerced, nor his freedom of worship curtailed. Membership is purely voluntary. If a man chooses to join an organization having such requirements, and agrees that he shall forfeit his right to benefits on failure to live up to them, he is at liberty to do so. All men may make contracts as they choose, so long as they be not contrary to law or public policy. *367The point has been expressly decided in other courts in accordance with these views. Franta v. Bohemian R. C. C. U. 164 Mo. 304, 63 S. W. 1100, 54 L. R. A. 723; Mazurkiewicz St. Adelbertus A. Soc. 127 Mich. 145, 86 N. W. 543, 54 L. R. A. 727.
By the Gourt. — Judgment affirmed.